 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDleast in part because of the Union's representation that it was waivingpayment of its "regular initiation fee."It is manifest from all the foregoing that the Union's purportedwaiver of its so-called "regular initiation fee" involved a substantialmisrepresentation as to a material fact," and that cards obtainedthrough such misrepresentation do not reflect the free will of em-ployees signing them.Accordingly, as the Union was not freely designated by a majorityof the employees as their representative in the appropriate unit, theUnion was not entitled to exclusive recognition.This being so, theRespondent did not violate Section 8(a) (5) by refusing to recognizethe Union.We do not agree with our colleagues that the "misrepresentation here does not com-pare in gravity with that struck down by the court inRohtstein."We consider themisrepresentation involved in the instant case to be as grave as that involved inRohtsteinor, at least, sufficiently serious to vitiate the cards.And,there appears to be no warrantfor our colleagues'assertion that "inRohtsteinthe one crucial card was signed onlybecause of the nakedly false assertion that the union had already achieved its majority."For all that appears,there may well have been one or more other factors which inducedthe employee to sign the crucial card.In any event,it is clear that the misrepresenta-tion in the instant case substantially contributed to induce the employees to execute thecards.Carl T.Mason Co., Inc.andMachinery, Scrap Iron,Metal andSteel Chauffeurs,Warehousemen,Handlers, Helpers and AlloyFabricators Union,Local No.714, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen&Helpers of America,Petitioner.Case No. 13-RC-8195.May 6, 1963DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONPursuant to a stipulation for certificationupon consent election,an election by secret ballot was conducted by the Regional Directoron December 20, 1961, among the employees in the unit describedbelow.After the election, the parties were furnished with a tally ofballots which showed that, of approximately 69 eligible voters, 12ballots were cast for, and 50 ballots were cast against, the Petitioner,and 2 ballots were challenged.Thereafter, the Petitioner filed objec-tions to conduct affecting the results and conduct of the election.After investigation, the Regional Director, on February 8, 1962,issued and served upon the parties his report on objections in whichhe recommended that all the objections be overruled.Thereafter, thePetitioner filed timely exceptions to the Regional Director's report.Upon the entire record in thiscasethe Board finds:1.The Employer is engagedin commercewithin themeaning of theAct.142 NLRB No. 56. CARL T. MASON CO., INC.4812.The Petitioner is a labor organization claiming to represent cer-tain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Sections9(c) (1) and 2(6) and (7) of the Act.4.The parties stipulated, and we find, that all production andmaintenance employees employed at the Employer's Itasca, Illinois,plant, but excluding office and plant clerical employees, technical em-ployees, professional employees, guards and supervisors as definedin the Act, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.5.The Petitioner's objections are twofold: First it objects to thematter contained in a series of documents sent by the Employer tothe employees during the critical period; second, it objects to the show-ing of the film "And Women Must Weep" to an employee audience,prefaced by reading to that audience a portion of one of the Employer'sabove-noted documents which includes the statement that the Em-ployer is not going out of business, but hopes that some ill-consideredaction by the employees will not force it out of business.The Regional Director considered these objections separately, andfound each without merit.We disagree.The Petitioner's exceptionsto the Regional Director's report, in our view, have substantial merit,and for the reasons below we shall set the election aside.In election proceedings, it is the Board's function to determinethe uninhibited desires of the employees under conditions as nearlyideal as possible.The Board has long recognized, however, that elec-tion propaganda is often characterized by "prattle rather than preci-sion" and the verbal exchanges involved generally can be evaluatedby the employees themselves as partisan electioneering.Under suchcircumstances the Board has generally not interfered with the electionprocess.However, where the proper laboratory conditions have beenjeopardized by material misrepresentations, threats, or promises ofbenefit, either express or implied, the Board has not hesitated to setelections aside.We are of the opinion that the Employer here hasoverstepped the bounds of permissible campaigning, and that its con-duct has rendered a free election impossible.We are specifically concerned with letters distributed to the em-ployees.We note the following statements which appear in theseletters :We do not want a bunch of rules and regulations to tell ushow to work, and we do not want outsiders coming between theCompany and its employees.We have come a long way in theone year since last fall.But the job is only begun.We stillhave a long way to go to put the Company completely back onits feet and to have everyone prosper. If the start we have 482DECISIONSOF NATIONAL LABOR RELATIONS BOARDmade together is destroyed,, our newly gained business wouldgo elsewhere.This is a business of a relatively small numberof large customers.We can not afford to have any of ourcustomers, new or old, large or small, place their business some-where else. If this happened, the future of our Company couldbe in serious trouble.What would you do if you were to learn on short notice thatyou would be out of work because of a strike?-you would not be eligible for unemployment insurance-no other company would hire you because you might beonly a temporary employee-you would be unable to get a loan-your savings would be depleted*******What would happen to our customers if there were a strike.Ours is a business of making deadlines, of delivering material tofit the timing of customers sales campaigns.How long do youthink we would keep our customers if we failed on delivery andthey knew no work was being done due to a strike? Cancelledorders can mean customers permanently lost. If there are nocustomers, there is no business-thiscertainly is not job security.[Emphasis in original.]But what happens to a company during a strike?Well, somecompanies that have been making a profit and have been strongfor many years, can weather a strike even though the employeescan't, but not so with Masons.You know from our meetingsthe condition of this company a year ago at the time of thechange.It was on the verge of collapse. Taxes unpaid, over-drawn at the bank, sales way down and the many problems asdiscussed with you in our meetings.A lot of progress has beenmade since then. Sales are up-almost double. The old taxesare nearly paid off.We have gone from last year's $91,000 lossto profits in some months this year. But for the year, we aretrading dollars and this is not enough to correct the problemscarried over from the past.*******We aren't going out of business.We are simply hopeful thatsome ill-considered action will not force us out of business.I am being completely honest and above board in everythingI say here.This situation is not like many others, where thecompany may be prospering but holding back a fair shake foremployees.We are not prospering but we're improving.Wehave come a long way up but the company was a long way down.There is still much to be done. CARL T. MASON CO., INC.483Employers are not allowed by law to give raises or make prom-ises before an election but you can be sure of one thing-if byteamwork, we solve our problems and make a profit, it will notrequire a union to see that the employees share in the benefits.There can be no doubt that these statements were intended to instillin the employees a sense of fear that unionization, with its possibilityof strikes, would inevitably result in loss of business and thus lossof their jobs.The statement that the Employer is not going out ofbusiness is not a negation of this proposition, but rather an intro-duction to the next sentence, which preserves the possibility butattempts to alter the reason by attributing this action to some ill-considered action by the employees. In the entire context of whathas been said in this letter, it is clear that the ill-considered actionis choice of the Union, which will bring on the dire consequencesthat the Employer has already described.And this is to be con-trasted with the last paragraph of the quoted material above, wherethe rewards that will flow from the continued functioning of thepresent team are presented.These statements, standing alone, would be sufficient, in our view,to warrant setting aside the election.But they do not stand alone.The Employer reenforced the effect of much of the material quotedabove by reading it to an audience of employees before showing themthe film "And Women Must Weep."We have already discussedthat film inPlocliman and Harrison,'and there indicated the groundsof our disapproval.Clearly its powerful emotional effect wouldstrengthen the message the Employer was attempting to convey, thatchoice of the Union would bring on strikes and many dire conse-quences.Any possible doubt that any employee would have as towhat the Employer was thinking of when he referred to an ill-considered action that would force him out of business must havebeen removed by the showing of the picture.We perceive no reason for attempting to treat the Employer'sconduct in fragments.We have already indicated our belief that whathappens in an election campaign is to be appraised in total context.We do not intend context to be limited to a mere textual analysis ofdocuments. If any party to an election chooses to use several mediato deliver its message they all interact upon and influence each other.Especially is this so where, as here, a speech is given as preface to afilm.The effect upon the employees is caused by the total experience,and it is that experience which we must appraise.We therefore holdthat the Employer's entire course of action warrants our setting asidethe election.1 Plochman and Harrison Cherry Lane Foods, Inc.,140 NLRB 130.712-548-64-vol. 142-32 484DECISIONS OF NATIONAL LABOR RELATIONS BOARD[The Board set aside the election.][Text of Direction of Second Election omitted from publication.]CHAIRMAN MCCULLOOH, concurring :I agree that the election in this case should be set aside.However,I do so not only because of the statements issued by the Employer, butalso and more importantly, because of the showing of the motionpicture "And Women Must Weep."Twelve days before the election, the president of the Employerassembled the employees in two groups to deliver an antiunion speechand to show them the film "And Women Must Weep." This is thesame film shown to employees in thePlochman and Harrisoncase,supra(see footnote 1), where a majority of the Board set aside theelection because of this fact.As the majority opinion inPlochmannotes, the film purported to bea true story account of the 1956 Potter-Brumfield strike in Princeton,Indiana, which involved a different company, a different industry, adifferent union, and a different community.The film is not a docu-mentary. It is a staged production based on a contrived script, playedby professional actors, including an actress who impersonatesa minis-ter's wife, the narrator.The film tells the story of property destruc-tion, violence, and the near murder of a child allegedly committed bya unionduring the course of a strike ostensibly called for no justifiablereason.It is organized with sequences skillfully put together so asto achieve the maximum dramatic and emotional impact. The profes-sionalacting issmooth and extremely lifelike. In fact, the entireproduction is so well conceived that the ordinary viewer is likely toconsider that it represents the literal truth.No attempt has beenmade, however, to prove that events happened exactly as they areportrayed in the film. In fact there is ground for believing that thefilm has distorted the true picture, not only by telling only one side ofthe story, but by misrepresenting facts.2The Board has said that in election proceedings it seeks "to providea laboratory in which an experiment may be conducted, under condi-tions as nearly ideal as possible, to determine the uninhibited desiresof the employees." 3 Ideal laboratory conditions would be those inwhich election appeals were addressed onlyto reasonand based only2 The Board'spublic records disclose that in connectionwith the Potter-Brumfieldstrike,the InternationalAssociationofMachinists,which representedthePotter-Brumfield employees,filed unfairlabor practicecharges against the company(Case No.35-CA-728).These unfairlabor practicecharges weredismissed in part and settledin part.Onthe otherhand, there is no recordthat Potter-Brumfield ever filed unfairlaborpracticecharges against the union.A court injunctionalso was issued in connec-tionwiththe Potter-Brumfield strike which enjoined picket line violence, but at thesame time enjoinedthe companyfrom interfering with legitimate picketing.Both theunion and the company were subsequentlyheldin contempt for violating the injunction.3 General Shoe Corporation,77 NLRB 124, 127. CARL T. MASON CO., INC.485on facts.Unfortunately, such rigorous standards are not absolutelyattainable in practice.Accordingly, the Board has had, necessarily,to tolerate less than optimum conduct where in its view the departuresfrom the optimum were not so grave or serious as to warrant a deter-mination that the election under challenge did not represent a freeand uncoerced choice by the employees.Within this area, whichperforce does not lend itself to precise definition, the ultimate questionto be resolved, namely, the validity of the election proceedings, is alltoo often one of degree.Yet it is fair to say that in the Board's owndecisions 4 and also in the spate of court authority which has recentlyappeared,5 there is a discernible, even a marked, tendency to applymore stringent restrictions upon election propaganda techniques.Wemay not blind ourselves to this trend.The Board recently stated : 6Our function, as we see it, is to conduct elections in which theemployees have the opportunity to cast their ballots for or againsta labor organization in an atmosphere conducive to the sober andinformed exercise of the franchise, free not only from interfer-ence, restraint, or coercion violative of the Act, but also fromother elements which prevent or impede a reasoned choice.Viewed against these tendencies and standards, the showing of filmssuch as "And Women Must Weep" seems to me to fall incontrovertiblywithin a proscribed area. Indeed, I believe it would trench upon lessstringent limitations.The use of professionally scripted and acted motion pictures inBoard elections is a new tactical device of enormous potential andinfluence.The motion picture is a much more powerful instrumentthan the printed or spoken word in arousing emotions and influencingattitudes?Not only is its initial impact greater, it also has a morelasting effectsFrom their experience in political elections and theirreading of newspapers, most people have learned to treat charges,statements, and promises made in political campaigns with a measureof skepticism.They have learned that exaggerations, misstatements,and appeals to prejudice are an inevitable part of such campaigns,' E.g.,Sewell Manufacturing Company,138 NLRB 66;Dal-TexOptical Co., 137 NLRB1782;The Trane Co.,137 NLRB 1506;Hollywood Ceramics, Inc.,140 NLRB 221;Walgreen,140 NLRB 11415 E.g., N.L R.B. v. Trancoa Chemical Corp.,303 F. 2d 456 (C A.1) ; N.LR B. v HoustonChronicle PublishingCo., 300 F. 2d 273 (C.A. 5) ; CrossCompany v. N.L.R.B.,286 F. 2d799 (C.A. 6) ;Celanese Corporation of America v. N.L.R.B.,279 F. 2d 204 (C.A. 7), cert.denied 34G8 U.S. 925.6 SewellManufacturing Company, supra.4 See Note, "Motion Pictures and the First Amendment," 60 Yale L.J. 696, 704-708(1951) ; Doob, "Public Opinion and Propaganda," 498-526 (1949) ; Charters, "MotionPictures and Youth, in Public Opinion and Communications," 397 (Berelson & Janowitzed. 1950) ; Perentesis, "Effectiveness of Motion Picture Trailers as Election Propaganda,"12 Public Opinion Q. 465 (1948).8 Ibid. 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDand this experience is a help in evaluating propaganda used in Boardelections.However, the case of motion pictures used as propaganda in elec-toral campaigns attendant upon Board elections is different.Thereis no body of similar experience available to the ordinary voter topermit him to evaluate such presentations.Few individuals are ableto see behind the impression of authenticity that a skilled directormay create by the use of characters, dialogue, and situation.A so-phisticated person would probably recognize a film such as "AndWomen Must Weep" for what it is, propaganda intended to createantiunion feeling, and will appropria tely weigh or discount its one-sided and distorted message.'But such films are not meant for so-phisticated audiences.I have no doubt that among audiences ofworking men and women, as well as others, "And Women Must Weep"is emotionally overpowering. It pictures a labor disputeas one inwhich Americanism, religion, family, motherhood, and innocent child-hood are arrayed on one side, and goons, brutes, and murderers onthe other or prounion side.To achieve this result dramatic libertieswere apparently taken with the facts to an extent not fully revealedby this record."And Women Must Weep" is not mere "prattle" to be tolerated assuch.10Nor does it contribute "to the sober and informed exercise ofthe franchise." It has no relevance to the election at the plant of theEmployer.As I pointed out above, it deals. with a strike more than6 years ago by another union at a plant of a different company. Theclear tendency if not the purpose in showing the film was quite plainly,in my view, to create such an atmosphere of emotional prejudice thatemployees would not be able to make a reasoned choice of a bargainingrepresentative.I do not think it material that the film was shown12 days before the election, rather than 1 day as inPlochman andHarrison."The effect could no more be dissipated by a lapse of 12 daysthan it could by a lapse of 1 day, particularly in the absence of evidencethat the Petitioner by its own propaganda was able to neutralize theemotional impact of the film.I do not believe that the Board should tolerate the use of propagandadevices such as this film in elections conducted under its auspices.Such motion pictures are more destructive of freedom of choice thanthe kind of deceptive hoax perpetrated inUnited Aircraft12or themisrepresentations of fact inHouston Chronicle,"which the Board inthe first case, and the court of appeals in the second, held lowered cam-paign standards to the point where the elections would have to be9But seeN.L.R B. v. Houston Chronicle Publishing Co., Supra; N.L.R.B. v. TrancoaChemical Corp, supra.10Olson Rug Company v.N.L.R.B.,260 F.2d 255,257 (C.A. 7).11Plochman and Harrison Cherry LaneFoods,Inc., supra.17United Aircraft Corporation,103 NLRB 102.23 N.L.R.B.v.Houston Chronical Publishing Company,supra. CARL T. MASON CO., INC.487held over again.Where, as in the instant case, factual accuracy hasapparently been sacrificed in order to create an emotional state ofintimidation and fear, I believe we would be derelict in our statutoryobligation if we condoned such tactics.14Because I believe that the showing of "And Women Must Weep," aswell as the coercive statements made by the Employer destroyed the"laboratory" conditions requisite for the holding of a free election, IjoinMembers Fanning and Brown in voting to set aside the resultsof the election.MEMBERSRODGERS and LEEnoM, dissenting :The Employer during the critical period distributed to its employeesdocuments which,inter alia,stressed the following: (1) unionizationwould involve certain financial obligations and changes in workingrelationships; (2) strikes, "the key to the union's power," are costlyto employees as well as the Employer and can lead to adverse economiceffects;(3) employee economic gains are dependent upon an em-ployer's business stability and profit position; and (4) the conductof the Petitioner's officials and their handling of internal union affairsleave much to be desired.The Employer,also,approximately12 daysbefore the election, showed to its assembled employees a film entitled"And Women Must Weep." The film dealt with events surroundinga strike involving an unidentified union and plant in Princeton, In-diana.Prior to the showing of the film the Employer stressed thepoints covered under (2) and (3) above, and specifically noted thatthe movie was not to be construed as referring to the Petitioner.Our colleagues find that the overall impact of the above documentsand film "overstepped the bounds of permissive campaigning." Forthese reasons, they would set the election aside.We disagree, andfind, in accord with the recommendations of the Regional Director,that the documents and film in question were noncoercive in nature andfall into the category of permissible campaign propaganda.As to the documents, our colleagues are specifically concerned withthe two letters covering the subject matter summarized under (1),(2), and (3) above."The first letter was distributed on December 1, 1961, almost3 weeksbefore the election.The second letter bears no date, and when it wasu I further believe that the increasing use of such films, purportedly documentary butin fact contrived,should be more extensively scrutinized in Board proceedings or beforeother appropriate and competent tribunals.Facts of record relating to the instant situa-tion suggest the strong likelihood of validity to generalized assertions that the film inquestion is much more false and misleading in fact that we can presently find withinthe confines of data now available to us as a matter of public record.13 Exhibits A and B. Exhibits C through I contain excerpts from the Petitioner's con-stitution and reprints of articles from leading Chicago newspapers adversely describingthe practices of the Petitioner and its officials.No specific exceptions are made by thePetitioner as to the accuracy and the truth of the excerpts and reprints in question. 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDdistributed is only speculative.However, the timing of the documentsin any case appears to be of little import.Although our colleaguestalk of viewing "total context," here again they are, in fact, applyinga standard different from that which they profess to adopt.16Thus,here again, certain selected segments of the documents in question areconsidered in the abstract without regard to the total election cam-paign of the parties of which the whole documents were an integralpart; and, on the basis of this sort of an approach, broad and un-warranted conclusions are drawn which will not withstand carefulscrutiny.For example, in the letter dealing with possible adverseeffects of unionization upon both the employees and the Employer,we are unable to conclude that they "generated a sense of fear" in theemployees, or promised that "rewards" would be forthcoming onlyif the Union were defeated. In the letter of December 1, 1961, theEmployer said, and we quote the pertinent passages of the letter infull context :The union wants to organize the plant for the purpose of ob-taining monthly dues.The union contract makes everyone jointhe union. If you refuse to join, or if you do not pay your dues,the union will have you fired. This is not job security, it is unionsecurity.The dues are at least $5.00 per month or $60.00 peryear, plus fines, assessments, and political contributions, plus anyloss of wages due to strikes.A union does more to take away in-dividual freedom than it does to protect it. The union is interestedin its own security and to make sure the dues rolls in every month.Your rights as an individual are lost when there is a union con-tract.With a union, they decide whether your complaints can bepresented to the Company.You may feel you have a just com-plaint, but unless it would benefit the union, your complaint maynever be considered.A union contract sets up a rigid set of rules and regulationswhich must be followed.We believe we have a good team in thisplant.The time study survey proved that as a whole, the peopleat Mason's put forth good effort.By the same token, I person-ally hope you see the willingness and effort on the part of thenew management to make this even more of a team, where theemployees are more fully informed and where we are all workingtogether to further improve the position of this Company.When a union comes in, a wedge is driven between the employeesand the company by the outside union leader, who never workedat the company, and who doesn't know anything about the com-16 See,e g., Lord Baltimore Press,142 NLRB 328;Oak Manufacturing Company,141NLRB 1323. CARL T. MASON CO., INC.489pany's problems.The union brings a contract with rigid rulesand regulations which must be followed.All individual attentionis then lost since the contract controls.Neither union nor com-pany is allowed to deviate from these rigid rules.In the undated letter, the Employer said, and again we quote thepertinent passages in full:What would you do if you were to learn on short notice thatyou would be out of work because of a strike?-you would not be eligible for unemploymentinsurance-no other company would hire you because you might beonly a temporary employee-you would be unable to get a loan-your savings would be depletedWhat would you do?What could you do? Let's hope thisnever happens here at Masons; but it is what happens when theunion callsa strike.The strike is the key to the union's power. Strikes can be causedby a union making rash and unreasonable demands on the com-pany, which could put a company out of business and you out ofa job.The union may call a strike to back up promises in orderto save face with employees. Strikes can also be caused by havingan irresponsible "hot head" as a union leader.Don't be fooled ! If the union leader wants a strike, he will gethis way.Employees will be shamed, coerced, and pushed intoapproving the union leader's right to call a strike.Have you ever stopped to think of how much a strike wouldcost you? If the union called a strike for a 5¢ per hour raise andif the strike lasted one week; it would take you 45 to 50 weeks tomake up the wages you lost by striking. If the strike lasted fourweeks, it would take you four to five years to make up the loss.In the 116 day steel strike of last year, it will take the employees10 to 20 years to make up what they lost.What would happen to our customers if there were a strike.Ours is a business of making deadlines, of delivering material tofit the timing of customers sales campaigns.How long do youthink we would keep our customers if we failed on delivery andthey knew no work was being done due to a strike? Cancelledorders can mean customers permanently lost. If there are nocustomers, there is no business-thiscertainly is no job security.But what happens to a company during a strike.Well, somecompanies that have been making a profit and have been strongfor many years, can weather a strike even though the employees 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDcan't, but not so with Masons.You know from our meetings theconditions of this company a year ago at the time of the change.It was on the verge of collapse. Taxes unpaid, overdrawn at thebank, sales way down and the many problems as discussed withyou in our meetings.A lot of progress has been made since then.Sales are up-ali.iost double.The old taxes are nearly paid off.We have gone from last year's $91,000 loss to profits in somemonths this year.But for the year, we are trading dollars andthis is not enough to correct the problems carried over from thepast.More money for everyone has to come from somewhere. A unionadds nothing to the company's ability to pay higher wages. Ifthere is no profit, there is nothing with which to pay extra wages.There is only one answer to increased prosperity for everyoneat Masons and that is for the company to make a pro fit. And theonly way to profit is increased production.There is no otheranswer.As we read the foregoing passages, it appears to us that all theEmployer was doing was to inform the employees in a noncoercivemanner that unionizatic n may well entail changes in employee-employer relationships, a ad that it may carry risks and responsibili-ties as well as benefits.Certainly, employees are entitled to such in-formation if they are to cast an intelligent vote concerning theirchoice of representatives, and both the courts and the Board in recentcases have, in fact, found similar expressions of opinion by employerspermissible.17As for the film "And Women Must Weep," the basis for objection 2which our colleagues would find as additional ground to bolster theirposition, we have previously indicated our position on this matter inour dissent toPlochman and Harrison(140 NLRB 130).We areobliged to observe however, that Members Fanning and Brown in thePlochmancaseset the election aside at least in part because the filmwas shown on the eve of the election.Here, of course, the movie wasshown 12 days before the day of the election, and its impact, if any, onthe basis of their own rationale, would appear to be inconsequential.ieFor the above reasons, we would, therefore, sustain the RegionalDirector and certify the results of the election.17 See,e.g.,N.L.R.B. v.Threads, Inc,308 F. 2d1 (C A. 4) ;Union Carbidev.N.L.R.B.,310 F. 2d 844(C.A.6) ; Seven-Up BottlingCo, 140 NLRB611;Allen-Morrison SignCo., Inc,138 NLRB73;Decorated Products,Inc.,140 NLRB 1383;ArchBeverageCorporation,140 NLRB 1385.'e ChairmanMcCulloch,regardingobjection2, consistent with his opinion inPlochmanand Harrison,holds that the film byitself is an independent basis for overturning thiselection regardless of timingHe reliesupon alleged misrepresentations involved therein.We are unable to find in eitherthe objectionin question,the Regional Director's report,or the exceptionstheretoany issues of misrepresentations raised by the parties.